DETAILED ACTION
This action is in response to an amendment filed 8/22/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 each depend on cancelled claim 8.  For the purposes of examination, the examiner interprets claim 21 as depending on claim 1 and claim 22 as depending on claim 1.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. 2019/0267319 A1; “Sharma 1”) in view of Sharma et al. (U.S. 2019/0296104 A1; “Sharma 2”).
Regarding claim 1, Sharma 1 discloses a structure comprising:
An interconnect structure (130, Fig. 3) comprising a metal feature (106, Fig. 3) in a dielectric layer (128, Fig. 3) ([0044], [0028]);
An aluminum oxide layer (108, Fig. 3) disposed on and in direct contact with the metal feature ([0026]); and
A channel layer (110, Fig. 3) disposed over the aluminum oxide layer ([0023]).
Yet, Sharma 1 does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 2, Sharma 1 discloses the aluminum oxide layer comprises a thickness within the range of 1 nm and 5 nm ([0026]).
Regarding claim 3, Sharma 1 discloses the channel layer (110, Fig. 3) is disposed directly on the aluminum oxide layer (108, Fig. 3) ([0026]).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 5, Sharma 1 discloses a source/drain electrode (102, 104, Fig. 3) disposed on the channel layer (110, Fig. 3), wherein the source/drain electrode comprises platinum (Pt), copper (Cu), nickel (Ni), cobalt (Co), or ruthenium (Ru) ([0024]). Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 9, Sharma 1 discloses a device comprising:
An interconnect structure (130, Fig. 3) comprising a metal feature (106, Fig. 3) ([0044], [0028]);
A transistor comprising:
A dielectric layer (108, Fig. 3) disposed over the metal feature ([0026]); and
A channel layer (110, Fig. 3) disposed on the dielectric layer ([0023]);
A source/drain electrode (102, 104, Fig. 3) disposed on the channel layer.
Yet, Sharma 1 does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 10, Sharma 1 discloses the transistor is a p- type transistor ([0023]).
Regarding claim 11, Sharma 1 discloses a plurality of logic transistors (140, Fig. 3) disposed below the interconnect structure ([0032], [0036]), wherein the transistor is in electrical communication with the plurality of logic transistors ([0032]), wherein the transistor is configured to switch off the plurality of logic transistors ([0042]).  
Examiner notes the language “to reduce power consumption” is merely intended result language and does not add any appreciable weight to the claim.  Furthermore, since the prior art references (Sharma 1 and Sharma 2) recite the same structure limitations as in applicant’s claims, these references are seen by examiner as having the same results.  
Regarding claim 12, Sharma 1 discloses the plurality of logic transistors comprises FinFET or gate-all-around (GAA) transistors ([0036]).
Regarding claim 13, Sharma 1 discloses the dielectric layer (108, Fig. 3) comprises aluminum oxide ([0026]).
Regarding claim 14, Sharma 1 discloses the dielectric layer comprises a thickness within the range of about 1 nm and about 5 nm ([0026]).
Regarding claim 15, Sharma 1 discloses a device comprising:
A transistor comprising:
A metal line layer (106, Fig. 3) ([0028]);
A dielectric layer (108, Fig. 3) disposed on and in direct contact with the metal line layer ([0026]); and
A channel layer (110, Fig. 3) disposed on and in direct contact with the dielectric layer ([0023]);
A source/drain electrode (102, 104, Fig. 3) disposed on the channel layer.
Yet, Sharma 1 does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 16, Sharma 1 discloses the dielectric layer (108, Fig. 3) comprises aluminum oxide ([0026]).
Regarding claim 17, Sharma 1 discloses the dielectric layer (108, Fig. 3), the channel layer (110, Fig. 3), and the source/drain electrode (102, 104, Fig. 3) are disposed in an insulation layer (128, Fig. 3) ([0030), wherein the insulation layer (128, Fig. 3) is in direct contact with the dielectric layer (108, Fig. 3) and channel layer (110, Fig. 3).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).

Regarding claim 19, Sharma 1 discloses an interconnect structure (130, Fig. 3), wherein the metal line layer (106, Fig. 6) is disposed in the interconnect structure (130, Fig. 3).
Regarding claim 20, Sharma 1 discloses a plurality of logic transistors (140, Fig. 3) disposed below the interconnect structure ([0032], [0036]), wherein the transistor is in electrical communication with the plurality of logic transistors ([0032]), wherein the transistor is configured to switch off the plurality of logic transistors ([0042]).
Examiner notes the language “to reduce power consumption” is merely intended result language and does not add any appreciable weight to the claim.  Furthermore, since the prior art references (Sharma 1 and Sharma 2) recite the same structure limitations as in applicant’s claims, these references are seen by examiner as having the same results.  
Regarding claim 21, Sharma 1 discloses the channel layer (110, Fig. 3) and the aluminum oxide layer (108, Fig. 3) are vertically sandwiched between the source/drain electrode (102, 104, Fig. 3) and the metal feature (106, Fig. 3).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. 2019/0267319 A1; “Sharma 1”) as modified by Sharma et al. (U.S. 2019/0296104 A1; “Sharma 2”) as applied to claim 1 above, and further in view of Ooi et al. (“Formation of cuprous oxide films via oxygen plasma”; “Ooi”).
Regarding claim 4, Sharma 1 discloses a channel layer (110, Fig. 3) extends along a top surface of the aluminum oxide layer (108, Fig. 3).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).  Yet, Sharma 1 and Sharma 2 do not disclose the cuprous oxide has a (111) crystal plane.  However, Ooi discloses a cuprous oxide having a (111) crystal plane as a result of an oxygen plasma formation process (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 and Sharma 2 with the cuprous oxide having a (111) crystal plane, as taught by Ooi, so as to be able to form the channel layer using an oxygen plasma process.

Claims 1, 22, and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 9,666,491; “Zhou”) in view of Sharma et al. (U.S. 2019/0267319 A1; “Sharma 1”) and Sharma et al. (U.S. 2019/0296104 A1; “Sharma 2”).
Regarding claim 1, Zhou discloses a structure comprising:
An interconnect structure (341, 342, 343, Fig. 11) comprising a metal feature (342, Fig. 11) in a dielectric layer (343, Fig. 11) (col 6, lines 53-56);
A gate insulating layer (344a, Fig. 11) disposed on and in direct contact with the metal feature (col 6, lines 42-48); and
A channel layer (332a, Fig. 11) disposed over the gate insulating layer (col 6, lines 42-48).
Yet, Zhou does not disclose the following:
The gate insulating layer comprises an aluminum oxide;
The channel layer comprises cuprous oxide.  
Regarding (a), Sharma 1 discloses a gate insulating layer comprising an aluminum oxide ([0026]).  This has the advantage of utilizing a high-k dielectric resulting in increased gate capacitance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhou with the gate insulating layer comprising an aluminum oxide, as taught by Sharma 1, so as to increase gate capacitance.
Regarding (b), Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhou with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 22, Zhou discloses an insulation layer (344, Fig. 11) disposed over the interconnect structure (341, 342, 343, Fig. 11) and in direct contact with sidewalls of the gate insulating layer (344a, Fig. 11) and the channel (332a, Fig. 11).  Sharma 1 discloses the gate insulating layer comprises aluminum oxide ([0040]).  Sharma 2 discloses the channel comprises cuprous oxide ([0038]).
Regarding claim 24, Zhou discloses the gate insulating layer (344a, Fig. 1) extends over the dielectric layer (343, Fig. 1) and is in direct contact with portions of the dielectric layer.  Sharma 1 discloses the gate insulating layer comprises aluminum oxide ([0040]).

Claims 15, 17, and 23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 9,666,491; “Zhou”) in view of Sharma et al. (U.S. 2019/0296104 A1; “Sharma 2”).
Regarding claim 15, Zhou discloses a semiconductor device, comprising: 
A transistor comprising: 
A metal line layer (342, Fig. 11) (col 6, lines 53-56), 
A dielectric layer (344a, Fig. 11) disposed on and in direct contact with the metal line layer (col 6, lines 42-48), 
A channel layer (332, Fig. 11) disposed on and in direct contact with the dielectric layer (col 6, lines 42-48), and 3
A source/drain electrode (333, Fig. 11) disposed on the cuprous oxide layer (col 6, lines 42-48).
Yet, Zhou does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhou with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 17, Zhou discloses the dielectric layer (344a, Fig. 11), the channel layer (332, Fig. 11), and the source/drain electrode (333, Fig. 11) are disposed in an insulation layer (344, Fig. 11) (col 6, lines 42-48), wherein the insulation layer (344, Fig. 11) is in direct contact with the dielectric layer (344a, Fig. 11) and the channel layer (332, Fig. 11).
Regarding claim 23, Zhou discloses the metal line layer (342, Fig. 11) is disposed in an intermetal dielectric layer (343, Fig. 11), wherein the dielectric layer (344a, Fig. 11) extends over the intermetal dielectric layer such that the intermetal dielectric layer (343, Fig. 11) is [in portions] spaced apart from the insulation layer (344, Fig. 11) by the dielectric layer (344a, Fig. 11).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-17, and 19-24 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/13/2022